Name: Regulation (EEC) No 1152/71 of the Commission of 2 June 1971 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  international trade;  information technology and data processing
 Date Published: nan

 Avis juridique important|31971R1152Regulation (EEC) No 1152/71 of the Commission of 2 June 1971 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty Official Journal L 121 , 03/06/1971 P. 0011 - 0012 Danish special edition: Series I Chapter 1971(I) P. 0299 English special edition: Series I Chapter 1971(I) P. 0341 Greek special edition: Chapter 03 Volume 6 P. 0201 Spanish special edition: Chapter 03 Volume 4 P. 0193 Portuguese special edition Chapter 03 Volume 4 P. 0193 REGULATION (EEC) No 1152/71 OF THE COMMISSION of 2 June 1971 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC 1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 2434/70, 2 and in particular Article 24 thereof; Having regard to Council Regulation No 122/67/EEC 3 of 13 June 1967 on the common organisation of the market in eggs, as last amended by Regulation (EEC) No 436/70, 4 and in particular Article 15 thereof; Having regard to Council Regulation No 359/67/EEC 5 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 2434/70, and in particular Article 25 thereof; Having regard to Council Regulation No 1009/67/EEC 6 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1253/70, 7 and in particular Article 38 thereof; Having regard to Council Regulation (EEC) No 804/68 8 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1253/70, and in particular Article 28 thereof; Whereas the Regulations on the common organisation of the markets in the above sectors provide that the Member States and the Commission should communicate to each other information needed for their application ; whereas the procedures for communicating and disseminating this information were adopted in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC and in the corresponding Articles of the other Regulations on the common organisation of markets; Whereas, so that the provisions of the Regulations on the common organisation of the market in the above sectors can be applied as effectively as possible to refunds on the agricultural products in question exported in the form of goods listed in Annexes B and C to Council Regulation (EEC) No 204/69 9 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and criteria for fixing the amount of such refunds, as last amended by Regulation (EEC) No 1253/70, it is necessary to make arrangements for the communication by Member States to the Commission of certain statistics ; whereas this information should also be supplied in respect of the agricultural products which qualify for the system of advance payment of refunds provided for in Article 2 of Council Regulation (EEC) No 441/69 10 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of goods not covered by Annex II to the Treaty, as last amended by Regulation (EEC) No 913/71 11; Whereas the measures provided for in this Regulation are in accordance with the Opinions of the Management Committees for Cereals, for Poultrymeat and Eggs, for Sugar and for Milk and Milk Products; 1OJ No 117, 19.6.1967, p. 2269/67. 2OJ No L 262, 3.12.1970, p. 1. 3OJ No L 117, 19.6.1967, p. 2293/67. 4OJ No L 55, 10.3.1970, p. 1. 5OJ No 174, 31.7.1967, p. 1. 6OJ No 308, 18.12.1967, p. 1. 7OJ No L 143, 1.7.1970, p. 1. 8OJ No L 148, 28.6.1968, p. 13. 9OJ No L 29, 5.2.1969, p. 1. 10OJ No L 59, 10.3.1969, p. 1. 11OJ No L 98, 1.5.1971, p. 43. HAS ADOPTED THIS REGULATION: Article 1 Member States shall communicate to the Commission, not later than the fifteenth of each month, for each of the basic products listed in Annex A to Regulation (EEC) No 204/69 which are exported or are to be exported in the form of goods listed in Annexes B or C to that Regulation: (a) the quantities for which advance fixing certificates were issued in the previous month; (b) the quantities for which, in the month immediately preceding the previous month: - export refunds were granted; - export refunds were granted under the system of advance payment of refunds provided for in Article 2 of Regulation (EEC) No 441/69. For the purposes of alternative (b), any refund the amount of which the competent authorities have received and made available to the party concerned shall be considered to have been granted even if it has not actually been paid or credited to the party concerned. Article 2 The information referred to in Article 1 shall be broken down according to the rate of refund applying to the basic product, with details in each case of the goods exported or to be exported, specified by reference to the relevant heading No(s) of the Common Customs Tariff. However, the description of goods falling within heading Nos 19.03 and 22.03 of the Common Customs Tariff shall consist of a reference to the category assigned to them in Annex C to Regulation (EEC) No 204/69 according to the basic products they contain and-in the case of goods falling within heading No 19.03-to their ash content referred to dry matter. Article 3 This Regulation shall enter into force on 1 July 1971. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1971. For the Commission The President Franco M. MALFATTI